UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2267


MIRNA LIZETH BENITEZ-GUEVARA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 1, 2021                                       Decided: January 4, 2022


Before KING and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner.
Brian M. Boynton, Acting Assistant Attorney General, Leslie McKay, Acting Assistant
Director, Sarah K. Pergolizzi, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mirna Lizeth Benitez-Guevara, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the Immigration Judge’s denial of her applications for asylum and withholding of

removal. * Upon review, we conclude that Benitez-Guevara failed to administratively

exhaust her claim that she suffered past persecution. See Perez Vasquez v. Garland, 4 F.4th

213, 228-29 (4th Cir. 2021). Accordingly, we dismiss the petition for review in part with

respect to this claim.

       Turning to the remaining claims, we have thoroughly reviewed the record and

conclude that the evidence does not compel a ruling contrary to any of the administrative

factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the

denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we

deny the petition for review in part for the reasons stated by the Board.            In re

Benitez-Guevara (B.I.A. Nov. 19, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                        PETITION DISMISSED IN PART,
                                                                    DENIED IN PART


       *
        Benitez-Guevara does not challenge the denial of her application for relief under
the Convention Against Torture.

                                            2